December 6, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         DONALD G. WILHELM, Appellant

NO. 14-11-00501-CV                      V.

            FANNIE MAE AND JP MORGAN CHASE BANK NA, AND
                  CHASE HOME FINANCE L.L.C., Appellees
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 13, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
DONALD G. WILHELM.
      We further order this decision certified below for observance.